Citation Nr: 0333881	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  99-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
allergic rhinitis with chronic sinusitis.

2.  Entitlement to a rating in excess of 30 percent for 
urticaria.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from August 1988 to June 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in St. Petersburg, Florida, granted service connection 
and assigned a 10 percent disability evaluation for urticaria 
and assigned a 30 percent disability evaluation for allergic 
rhinitis with associated chronic sinusitis.  In an August 
2001 rating decision, the RO awarded a rating of 30 percent 
for urticaria, effective from January 20, 1998.  The issue of 
entitlement to a rating in excess of 30 percent for the 
veteran's service-connected disability from urticaria remains 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In July 2000, the Board remanded these matters to the RO for 
additional development including attempts to obtain VA 
medical treatment records, the appellant's Chapter 31 
Vocational Rehabilitation records, and records of private 
medical treatment.  The RO was also instructed to afford the 
veteran VA examinations to determine the nature, extent, and 
severity of his current sinus pathology and his urticaria.  


REMAND

There was a significant change in the law pertaining to 
claims for benefits administered by the Secretary of VA.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
became law.  Generally, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA must notify the 
claimant of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed Cir. 
2003) (DAV) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided in the Board's February 2003 letter, a full year is 
allowed to respond to the Board's VCAA notice.

In April 2003, pursuant to regulations implement by VA 
pursuant to the VCAA, the Board undertook development of the 
veteran's claim, specifically, attempting to obtain the 
veteran's VA vocational rehabilitation records.  The Board's 
attempts to obtain such records were not successful.  The 
regulations implemented by VA pursuant to the VCAA that 
allowed the Board to develop evidence on a claim have been 
invalidated by the Federal Circuit in DVA.  However, such 
evidence is necessary to fairly decide the veteran's claim.


Furthermore, the RO did not associate with the veteran's 
claims folder the VA vocational rehabilitation records 
pursuant to the Board's July 2000 remand.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the United States Court of 
Veterans Appeals (Court) held that a remand by the Board 
confers on the veteran the right to compliance with the 
remand order.  Therefore, pursuant the Board's July 2000 
remand, the RO must attempt to obtain the veteran's 
vocational rehabilitation records.

In March 2003, the veteran submitted evidence directly to the 
Board.  He did not waive consideration of such evidence by 
the RO.  In DVA, the Federal Circuit held that the amended 
rule codified at 38 C.F.R. § 20.1304 (2003) was inconsistent 
with 38 U.S.C.§ 7104(a).  Therefore, evidence submitted 
directly to the Board without a waiver of agency of original 
jurisdiction (AOJ) consideration, must be returned to the RO 
for consideration in the adjudication of the veteran's claim.  
The RO should consider this and other relevant evidence when 
re-adjudicating the claim.  

Finally, the regulations concerning the evaluation of skin 
disorder were revised, effective August 30, 2002.  The 
revised regulations contain a diagnostic code (7825) specific 
to the rating of urticaria.  As the veteran's claim has been 
pending prior to and since the implementation of the new 
regulation, his claim for an increased rating must be 
considered under both the former and the revised regulation.  
See VAOPGCPREC 7-2003.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

The case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a skin 
disorder and/or allergic rhinitis and 
sinusitis since October 2000.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, and any other 
applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

3.  The veteran should be afforded a VA 
skin examination to determine the nature 
and extent of his disability from 
urticaria.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  

4.  The veteran should be afforded VA 
examination to determine the nature and 
extent of his disability from allergic 
rhinitis with chronic sinusitis.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests and diagnostic studies 
should be performed.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  
Concerning the claim for a higher rating 
for urticaria, the RO should consider 
both the former and revised regulations 
involving the rating of skin disorders 
and apply the appropriate regulation 
pursuant to VAOPGCPREC 7-2003.  If any 
benefit sought on appeal continues to be 
denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case that includes a discussion of the 
evidence and the applicable laws and 
regulations considered in the RO's 
decision.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


